Case 2:14-cv-07826-JAK-GJS Document 82 Filed 08/26/21 Page 1 of 1 Page ID #:6311


  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11     RAUL BECERRA QUIROZ,                   Case No. CV 14-7826-JAK (GJS)
 12                 Petitioner
 13           v.                                JUDGMENT
 14     CHRISTIAN PFEIFFER,
 15                 Respondent.
 16
 17
 18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
 19   United States Magistrate Judge,
 20
 21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
 22
 23          August 26, 2021
      DATE: ____________________
 24                                       __________________________________
                                          JOHN A. KRONSTADT
 25                                       UNITED STATES DISTRICT JUDGE
 26
 27
 28
